In an action to recover damages for medical malpractice, etc., the defendant Seymour Halpern appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated September 23, 2003, which denied his motion to sever the action into three separate actions and to change venue as to Theodore Wither-spoon with leave to renew upon the completion of discovery.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying that branch of the appellant’s motion which was to sever the action into three separate actions with leave to renew after the completion of discovery (see CPLR 603; Ellis v Whippo, 262 AD2d 1055, 1056 [1999]).
The appellant’s remaining contention is without merit. Adams, J.P., Santucci, Goldstein and Crane, JJ., concur.